Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces Third Quarter 2007 Results MISSISSAUGA, ON, Oct. 9 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS), today reported the results of operations for the third quarter of 2007. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At August 31, 2007, our cash and cash equivalents and restricted cash totaled $29.1 million, compared with $33.8 million at May 31, 2007. With the repayment of our convertible notes during the second quarter, we no longer have any restricted cash. The change in our cash position resulted mainly from cash used for operations. Our net cash used for operations for the three months ended August 31, 2007, was $4.4 million. The net loss for the third quarter of 2007 was $5.3 million, or $0.24 per common share, compared with a net loss of $14.6 million, or $1.55 per common share for the same period in 2006. We incurred a net loss for the nine months ended August 31, 2007 of $22.7 million, or $1.21 per common share, compared with a net loss of $56.3 million, or $6.41 per common share for the same period in 2006. The key drivers of our reduced losses in 2007 are lower costs associated with the completion of our phase III clinical programs, the corporate costs associated with supporting these programs, and a reduction in expenses associated with our senior convertible notes which has been partially offset by restructuring costs. The difference between cash used in operations and our accounting loss is driven by non-cash items, such as expenses related to our senior convertible notes and stock options, as well as unrealized foreign exchange gains and losses. << Highlights - Following our meeting with the Food and Drug Administration (FDA) in May 2007 regarding our ACCLAIM results, the agency strongly recommended that we conduct a confirmatory trial ("ACCLAIM-II") of Celacade in NYHA Class II heart failure patients to support a Pre-market Approval submission for the purpose of achieving regulatory approval in the United States. The FDA also recommended that we use a Bayesian approach in the design of the confirmatory trial. The FDA indicated that they were recommending this approach specifically because it would allow us to borrow power from the ACCLAIM trial and also because it has the potential to substantially reduce the sample size required for a confirmatory study. The planned trial design for ACCLAIM-II indicates that as few as 300 patients could provide sufficient data to confirm the finding of the phase III ACCLAIM trial which demonstrated a 39% reduction (p(equal sign)0.0003) in the risk of death or cardiovascular hospitalizations for patients receiving Celacade in the large pre-specified subgroup of 689 NYHA class II heart failure patients. Furthermore, the use of an adaptive clinical trial design also provides the flexibility to increase the sample size up to 600 patients, should additional data be required. We are preparing to meet with the FDA again, with the objective of obtaining formal regulatory agreement with respect to our proposed trial design prior to the end of the year. - James B. Young, MD, Chairman, Division of Medicine at the Cleveland Clinic Foundation and Medical Director, Kaufman Center for Heart Failure, has agreed to be the Global Principal Investigator and Chairman of the Steering Committee for the planned ACCLAIM-II study. Dr. Young, who has played a leading role in numerous multi-center clinical trials focusing on heart failure and transplantation, led Vasogen's 2,400-patient ACCLAIM study, which was completed last year. We are also pleased to announce the other members of the newly formed ACCLAIM-II steering committee include Guillermo Torre-Amione, MD, PhD, FACC, Medical Director, Heart Transplant Program, Methodist DeBakey Heart Center at The Methodist Hospital; Robert Bourge, MD, Professor & Director of Cardiology Division, Department of Medicine, University of Alabama at Birmingham; Jean Rouleau, MD, Dean of Medicine, University of Montreal; Maria Rosa Costanzo, MD, Medical Director, Edward Center for Heart Failure, Midwest Heart Foundation; Clyde W. Yancy Jr., MD, Medical Director, Baylor Heart & Vascular Institute; and Mariell Jessup, MD, Medical Director, Hospital of the University of Pennsylvania, Heart Failure/Transplant Center. - A medical symposium focused on the introduction of our Celacade technology into the European Union was recently held during the 11th National Conference of Advanced Therapies in Heart Failure in Spain. The symposium, which was hosted by our European commercialization partner, Grupo Ferrer Internacional, S.A. ("Ferrer"), was attended by physicians whom Ferrer is targeting to participate in the initial roll-out of our Celacade technology for the treatment of heart failure patients. Ferrer is initially targeting Germany and Spain for the initial commercial launch of Celacade. Among the presenters at the symposium was Dr. Torre-Amione, who discussed the importance of the role inflammation plays in the development and progression of heart failure, and who also reviewed the results of the ACCLAIM trial of Celacade in chronic heart failure. The European commercialization activities for Celacade are proceeding as planned and we remain on track with our objective of launching Celacade in Europe before the end of the year. - Today we announced that a recently published book, "Immune Dysfunction and Immunotherapy in Heart Disease," discusses the Celacade System for the treatment of heart failure. The chapter entitled "Anti-inflammatory therapy in heart failure," describes how the growing understanding of the role inflammation in heart failure has led to new treatment modalities and describes the potential of Celacade to target this underlying pathology. The authors of the chapter describe the mechanism of action of Celacade and review the results of the ACCLAIM trial. Regarding the results of the trial, the authors state: "These findings are consistent with the role that chronic inflammation plays in the development and progression of HF and are particularly impressive in the large subgroup of NYHA Class III or IV patients who had not experienced a prior heart attack and in all NYHA class II patients. These results provide a strong basis for targeting Celacade's novel anti-inflammatory mechanism in this large and well-defined patient population." >> As previously announced, a conference call will be conducted on October 9, 2007, at 4:30 p.m. Eastern time. The conference call may be accessed by calling 416-641-6124 or 1-866-300-4047 ten minutes prior to the call. An audio web cast of the event will also be available at www.vasogen.com. A re-broadcast of the conference call may be accessed by calling 416-695-5800 or 1-800-408-3053, PIN code 3238234 followed by the number sign, and will also be available at www.vasogen.com. About Vasogen: Vasogen is a biotechnology company engaged in the research and commercial development of therapies designed to target the destructive inflammatory process associated with the development and progression of cardiovascular and neurodegenerative disorders. The Company's lead product, the Celacade(TM) System, is designed to activate the immune response to apoptosis - an important physiological process that regulates inflammation. Celacade is in late-stage development for the treatment of chronic heart failure and has received European regulatory approval under the CE Mark for this indication.
